Title: John Watson and John Swain to Franklin and Arthur Lee, 17 January 1779
From: Watson, John,Swain, John
To: Franklin, Benjamin,Lee, Arthur


Honoured Sir,
Callace Prison January 17th: 1779
With submission I shall take the Liberty of Acquainting Your honour that thair is two of us that is in this Prison that Was taken the 15th of October 1777 in the west indians And Sent to England whare we was condemed to prison And thair confind for Eleven months Before we could make our Escape from Fortain prison in England which after we Maid our Escape out of the prison finding no friends and having No money we was oblige to go on Boar of some Ship or Elce we Must have starved so we went on Board of the Brig providence As pasagers from portsmouth Bound for Chields which we Understood that we could get a pasage from Chields to holand And than we could get to france, But a heavy gail of wind comming on we was drove on shore near callace which we was taken And carried to Callace prison, and I am in hopes that it has happned Very well for us, as we was Both Born in Amarica and Was allways in the Amarica Service and shall Be glad to get in it Once more as we was allways in it untill we had the Misfortain of Been taken by the English, which we have been so Long a prisoner that we are in great want of Cloths, And I hope That your honour will take it in consideration and make Interest to get us out of this prison as its a great hardshipe for us to be among our Enemies, which thay are always a throwing the Contry in our teeth And in Short we are affraid of our Lives, as we are Both Amaricans and shall be glad to get on Boar of some Amarican privateer as we have Both Interest in Amarica, I Did not know propily who to apply to befor I Under that you was in paris and I thoght proper to Acquaint your honour of it as I did not know who to Apply to I Wrote to the comesery in Callace But Receivd No Answer I thougt proper to Acquain your honour of it.
And I hope Your honour will take it in consederation for the sake of the contry as we are in great destress at presant. If your honour Will take the trouble of sending any Gentlemen to Examning us we can certify that we maid our Escape from Fortain prison in England the 26th of December 1778 By some gentlemen that maid thair Escape from thair Before that we did which was Capt. murfey Capt. denice Capt. hinman James Brayam Capt. tew Cornal Berchong which maid thair Escape about 5 or 6 months before that we Did, and thair was Doctor Segar that maid his about 30 Days before we did which if he is in France he knows us Bothe for we was in the Black hole together when he maid his Escape And many other gentlemen that I could mention and I Beg that your honour will Send answer as soon as posible as we are in a great deal of trouble to be among our Enimies as non of them Like us on the account of been Amaricans; And I hope your honour will not Let us Suffer as we have been so long in prison for the sake of Amarica And Your honour will much Oblige Sir your hble Servt
John Watson And John Swain

NB If your honour Shall think fit to Send an Answer please to Direct it to Madam Laurance Ouberjest in the lower town of Callace

 
Addressed: To / Mr. Francland and Mr. Lee— / at / Passy By paris— / A Paris
